DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on September 14th, 2022. Claims 1-10, 12, 13, and 15 are pending in the application. As such, claims 1-10, 12, 13, and 15 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3, 5-8, 12, 13, and 15 have been amended.
Claims 11 and 14 have been cancelled.
Applicant’s amendments to the specification have overcome each and every objection previously set forth in the Non-Final Office Action mailed on June 14th, 2022. As such, these objections have been withdrawn.
Applicant’s amendments to the claims have overcome each and every 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action mailed on June 14th, 2022. As such, these rejections have been withdrawn.
Applicant’s amendments to the claims have overcome each and every 35 U.S.C. 102(a)(2) rejection previously set forth in the Non-Final Office Action mailed on June 14th, 2022. As such, these rejections have been withdrawn. However, upon further consideration, a new grounds of rejection has been made in view of Chen et al. (U.S. Patent Application Publication 2009/0313274 A1, hereinafter “Chen” and already of record) and Fan et al. (U.S. Patent Application Publication 2018/0260385 A1, hereinafter “Fan” and already of record).
Response to Arguments
Applicant’s arguments filed September 14th, 2022 have been fully considered but are not persuasive.
In regards to the rejections under 35 U.S.C. 101, applicant asserts:
Under Revised Step 2A – Prong Two, the claim elements provide an integration into a practical application that imposes a meaningful limitation on the judicial exception. For example, “automatically adopt one or more of the identified characteristics associated with a word location of a user-selected word as one or more target characteristics” allows, from the user’s point of view, a single act of selection of a word location to also serve to select any and all of its identified characteristics as target characteristics. Additionally, “wherein the user selection of the selectable target characteristic of the further word to be inserted into the text document is based on associating an image with the location, in the text document, of the further word to be inserted into the text document, wherein the image is a schematic image applied as a restriction for the intended meaning of the intended replacement word” allows the user to add only an image to select a selectable target characteristic and also restrict the intended meaning of the intended replacement word. 
In this case, the amended claims, as a whole, integrate an asserted judicial exception into a practical application that results in automatically adopting identified characteristics associated with a word location of a user-selected word as one or more target characteristics and using only an image to restrict an intended meaning of an intended replacement word.
Examiner respectfully disagrees with this assertion. Patent Subject Matter Eligibility analysis Step 2A – Prong Two asks whether the claim recites additional elements that integrate the judicial exception into a practical application (see MPEP 2106.04). The amended claims do not add any new additional elements that may integrate the judicial exception into a practical application or make the judicial exception amount to significantly more.
The limitation “automatically adopt one or more of the identified characteristics associated with a word location of a user-selected word as one or more target characteristics” is an example of a performance in the mind with the aid of pen and paper. For example, a client might point to a word in a particular place in a document, and ask a consultant to find different words similar to it. The consultant may then analyze the word selected by the client in order to derive characteristics of the word that the client may wish to keep, and then keep those characteristics in mind when thinking about the replacement word. That is, the limitation is a part of the abstract idea, and is not an additional element that may integrate the judicial exception into a practical application. 
Additionally, the limitation “wherein the user selection of the selectable target characteristic of the further word to be inserted into the text document is based on associating an image with the location, in the text document, of the further word to be inserted into the text document, wherein the image is a schematic image applied as a restriction for the intended meaning of the intended replacement word” is an example of a performance in the mind with the aid of pen and paper. For example, a client may attempt to clarify what type of replacement word they desire by supplying a picture to the consultant that the consultant then uses in order to narrow their search for a desired replacement word. That is, the limitation is a part of the abstract idea, and is not an additional element that may integrate the judicial exception into a practical application.
The amended claims cite the additional elements of a “memory”, “processing circuitry”, a “digital interface”, an “external server”, and a “non-transitory computer-readable storage medium”. However, these additional elements do not integrate the judicial exception into a practical application because they are all generic computing elements (as per Page 2, lines 24-37 and Page 3, lines 1-20 of the filed Specification). While the claims do cite a “text handling process” as well, this is described as simply being implemented by a generic computer processor (as per Page 2, lines 27-28 of the filed Specification). The additional elements are insufficient to amount to significantly more than the judicial exception because, as noted before, the additional elements are merely generic computing elements being applied to perform the process described (see MPEP 2106.05(b)).
In regards to the rejections under 35 USC 103, applicant asserts:
Applicant respectfully submits that Chen, Dagan, Mattera, and Fan, either individually or in combination, fail to disclose or suggest at least the aforementioned features recited in amended independent Claim 1. 
In rejecting features related to the selection controller being configured to provide user selection of one or more target characteristics, p. 11 of the Office Action relies on Fig. 5 of Chen noting that the user is provided a selection of personas which equate to target characteristics. However, Chen requires selection of the persona. In contrast to Applicant's claim, Chen is silent to automatically adopting one or more of the identified characteristics associated with a word location of a user-selected word as one or more target characteristics. In other words, the user does not select the one or more target characteristics because the target characteristics are selected automatically.
	Examiner respectfully disagrees with this assertion. Chen et al. (U.S. Patent Application Publication 2009/0313274 A1, hereinafter “Chen” and already of record) teaches a selection persona menu option that includes a dialogue that displays to the user a suggested modified version of the highlighted text according to a persona style (Paragraph 51; also Fig. 5, element 152). Notably, each one of the display options for selection includes both a target persona and a replacement sentence that matches that persona. That is, the device has automatically adopted each of the one or more identified characteristics associated with a word location of a user-selected word as one or more target characteristics, and provided substitute words that comply with the one or more target characteristics for each available persona option. Chen also teaches a persona selector which selects a persona (i.e. one or more target characteristics) when the communication analyzer determines that a persona style is not selected (Paragraph 53). That is, when a user does not select a persona, then the persona selector automatically selects a persona. 
	Applicant further asserts:
In rejecting features related to providing user specification of a target characteristic of the further word to be inserted into the text document by associating an image with the location, in the text document, of the further word to be inserted into the text document, p. 21 of the Office Action relies on paragraphs [0024], [0064], [0076], and [0090] of Fan noting that a set of emojis can be associated with a set of language attributes (e.g., "house" + "right arrow" + "money bag" = "I sold my house"). However, Fan only describes one step, that is emojis can be interpreted as language. In contrast to Applicant's claim, Fan is silent to receiving selection of a target characteristic of the further word to be inserted, where the selection is based on associating an image with the location of the further word to be inserted. Additionally, Fan is silent to the image being a schematic image applied to further restrict the intended meaning of the intended replacement word.
	Examiner respectfully disagrees with this assertion. While Examiner agrees that Fan et al. (U.S. Patent Application Publication 2018/0260385 A1, hereinafter “Fan” and already of record) fails to teach selecting a target characteristic, the references must be considered in combination. Chen teaches receiving user specification of a further word (Fig. 5, element 150: a user may highlight text to indicate where they wish for the system to change the text) to be inserted into the text document (Paragraph 48: depending on the chosen persona style, words may be added to the text string (i.e. inserted) to match the chosen style) and of a selectable target characteristic (Fig. 5, element 152: a user may select a persona (i.e. target characteristic)) of the further word and to generate a query to the text handling process indicating the target characteristic and a location, with respect to the text document, of the word to be inserted (Paragraph 51, lines 9-12: the user may highlight a text string (i.e. target location); Paragraph 50: the text string may be displayed on the graphical user interface displayed o the display device (i.e. processing circuitry); Paragraph 39, lines 7-9: the user interface interacts with the persona manager; thus, the user provides a command to the processing circuitry, which sends a request to the persona manager; Paragraph 44: a communication analyzer proposes to the user a substitute element (i.e. word) to replace (i.e. insert) the element of the original content of the user’s message under consideration; Fig. 4: communication analyzer 138 is a component of persona manager 120; Fig. 5: each of the personas (i.e. target characteristics) is accompanied by a substitute phrase (i.e. one or more words) that complies with the selected persona for the highlighted text (i.e. respective word location), wherein the user selection of the selectable target characteristic of the further word to be inserted into the text document is based on associating a word (Fig. 5, element 152: the selectable personas (i.e. selectable target characteristics based on a word)) with the location, in the text document (Fig. 5, element 150: the highlighted text constitutes the location in the text document), of the further word to be inserted into the text document.
	A user’s message may contain emoji, and by the teachings of Chen, the message may be modified in accordance with a selected persona (Paragraph 46; i.e. target characteristic). The modification of the message may include the replacement of the emoji with words associated with their meaning (as taught by Fan, Paragraph 76) in the place where the emojis were in the message (i.e. associated with the location of the further word to be inserted; note also that Fan, Paragraph 76, provides an example of an emoji combination ([right-arrow][moneybag]) that represents a known emoji compound that indicates an object indicated by a preceding emoji character has been sold. That is, Fan is teaching replacement of the emojis with further words based on their location in the text document).
	Thus, Applicant’s arguments in regards to these rejections are not persuasive.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 12, 13, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed towards a series of elements that can be broadly construed as performance in the mind with the aid of pen and paper. For example, the elements of claim 1 may be performed by a human who reads a document, writes down their emotions, upon reading certain words in the document, deciding that the word choice of a particular word could be improved, and then consulting a thesaurus to find synonyms, and selecting synonyms based on the previously noted down emotions, the word’s surrounding context, and a picture that characterizes the emotions they wish to convey with the synonym. This judicial exception is not integrated into a practical application because, while it does cite a “data memory”, “processing circuitry”, a “computer processor”, a “digital interface”, an “external server”, and a “machine readable non-transitory storage medium”, these are all generic computing elements (as per Page 2, lines 24-37 and Page 3, lines 1-20 of the filed Specification). Furthermore, while the claims do cite a “text handling process”, this is described as simply comprising “computer processors” with little else description claimed (as per Page 2, lines 27-28 of the filed Specification); that is, they are simply generic computers performing the functions of a “text handling process”. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted before, the additional elements are merely generic computing elements being applied to perform the process described (See MPEP 2106.05(b)).
Similarly, the elements of claim 2 may be a performance in the mind wherein the emotions written down upon reading certain words in the document are the same emotions based upon which the synonyms are chosen. The cited “processing circuitry” is, as in claim 1, not integrated into a practical application because it is simply a generic computer performing the recited functions. In addition, it is insufficient to amount to significantly more than the judicial exception because, as noted before, it is simply a generic computing element being applied to perform the process described.
Similarly, the elements of claim 3 may be a performance in the mind wherein the human selects multiple synonyms for a given word, and attempts to select synonyms that are based on more than one emotion. The cited “processing circuitry” is, as in claim 1, not integrated into a practical application because it is simply a generic computer performing the recited functions. In addition, it is insufficient to amount to significantly more than the judicial exception because, as noted before, it is simply a generic computing element being applied to perform the process described.
It should be noted that claim 4 further cites that the “text handling process” is implemented by an “external server”, the “digital interface” comprising an interface with the “external server”. However, as noted above, each of these elements are directed to generic computing elements that are performing the recited functions, and are thus not integrated into a practical application. In addition, they are insufficient to amount to significantly more than the judicial exception because, as noted before, they are simply generic computing elements being applied to perform the process described.
Similarly, claim 5 further cites the “processing circuitry” being configured to generate a query to the “external server”, the query defining at least a word to be substituted. The elements of claim 5 may be a performance in the mind wherein the human searches (that is, queries) the thesaurus for the word that they wish to replace. As noted above, the “processing circuitry” and “external server” are directed to generic computing elements that are performing the recited functions, and are thus not integrated into a practical application. In addition, they are insufficient to amount to significantly more than the judicial exception because, as noted before, they are simply generic computing elements being applied to perform the process described.
Similarly, the elements of claim 6 may be a performance in the mind wherein the human may write down a summary of the text document, separately highlighting the emotions they wrote down while reading the document as well as any words they deemed noteworthy. The cited “processing circuitry” is, as in claim 1, not integrated into a practical application because it is simply a generic computer performing the recited functions. In addition, it is insufficient to amount to significantly more than the judicial exception because, as noted before, it is simply a generic computing element being applied to perform the process described.
Similarly, the elements of claim 7 may be a performance in the mind wherein the human may separately highlight two or more of the emotions they wrote down while reading the document. The cited “processing circuitry” is, as in claim 1, not integrated into a practical application because it is simply a generic computer performing the recited functions. In addition, it is insufficient to amount to significantly more than the judicial exception because, as noted before, it is simply a generic computing element being applied to perform the process described.
Similarly, the elements of claim 8 may be a performance in the mind wherein the human may write down the synonyms they selected from the thesaurus. The cited “processing circuitry” is, as in claim 1, not integrated into a practical application because it is simply a generic computer performing the recited functions. In addition, it is insufficient to amount to significantly more than the judicial exception because, as noted before, it is simply a generic computing element being applied to perform the process described.
Similarly, the elements of claim 9 may be a performance in the mind wherein the human may identify specific words as nouns, verbs, emotions, cities, etc. The claim does not cite any further additional elements.
Similarly, the elements of claim 10 may be a performance in the mind wherein the human may search for specific words that are nouns, verbs, emotions, cities, etc. while looking in the thesaurus. The claim does not cite any further additional elements.
It should be noted that claim 12 further cites detecting a target characteristic of the further word by detecting metadata associated with the image and/or providing the image to an image classification process implemented by the computer processor. However, these limitations may generally also be construed as performance in the mind. For example, a human may be provided a dated photograph and asked to add a word to a document that is based upon that photograph; they may read the date to understand the time period depicted in the photograph (that is, detect metadata associated with the image), and determine on their own what is depicted in the photograph (that is, classify the image). While the claim does cite the additional element of “an image classification process”, the claim also notes that the “image classification process” is implemented by a computer; that is, the additional element is directed to a generic computing element performing the function of an “image classification process”. Thus, claim 12 is also directed towards an abstract idea without significantly more.
It should also be noted that claim 13 is directed towards a “computer-implemented method” comprising steps that are similar to those performed by the “processing circuitry” in claim 1. As “computer-implemented” amounts to no more than a recitation of a generic computing element performing the functions of the abstract idea, claim 13 is also directed towards an abstract idea without significantly more.
Claim 15 is directed towards a “non-transitory computer-readable storage medium”, which performs a method that is similar to that which is performed by the “processing circuitry” in claim 1. As the “non-transitory computer-readable storage medium” is a generic computing element (as per Page 10, lines 1-4 in the filed Specification), claim 15 is also directed towards an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Application Publication 2009/0313274 A1, hereinafter “Chen” and already of record) in view of Fan et al. (U.S. Patent Application Publication 2018/0260385 A1, hereinafter “Fan” and already of record).
In regards to claim 1, Chen teaches:
A data processing apparatus (Paragraph 68), comprising: 
a data memory (Paragraph 67); 
processing circuitry (Paragraph 68); and 
a digital interface (Fig. 2, element 102) between a control process and a text handling process (Fig. 2, element 120: the chat client, including both the persona manager (i.e. text handling process) and the display device (i.e. control process) serves as a digital interface between the two) implemented by the processing circuitry (Paragraphs 65 and 68: the apparatus described by Chen may be implemented by a processor (i.e. processing circuitry), wherein the processing circuitry is configured to: 
provide a text document from the data memory to the text handling process (Fig. 3, element 120; see Paragraph 53: the persona manager (i.e. text handling process) receives an input communication (i.e. text document); Paragraph 51: Chen suggests that the input communication may be a text string highlighted by the user; Paragraph 38: persona manager may include a local memory device to store instructions and data related to the functions of the persona manager) to identify one or more characteristics of words in the text document (Paragraph 53: the communication analyzer identifies an element (i.e. word) of the input communication (i.e. text document); If a persona style is not selected, the persona selector selects a persona (i.e. identifies a characteristic); Paragraph 55: the communication analyzer may determine whether there are more elements associated with the input communication; these elements are identified as either compatible or incompatible to certain personas (i.e. characteristics); see also Paragraph 42; the communication analyzer analyzes a user’s message, performing linguistic analysis to ensure that the user’s message conveys a desired style of expression (i.e. characteristic)), 
automatically adopt one or more of the identified characteristics associated with a word location of a user-selected word as one or more target characteristics (Paragraph 51; also Fig. 5, element 152: Chen teaches a selection persona menu option that includes a dialogue that displays to the user a suggested modified version of the highlighted text according to a persona style. Notably, each one of the display options for selection includes both a target persona and a replacement sentence that matches that persona. That is, the device has automatically adopted each of the one or more identified characteristics associated with a word location of a user-selected word as one or more target characteristics, and provided substitute words that comply with the one or more target characteristics for each available persona option. See also Paragraph 53: Chen also teaches a persona selector which selects a persona (i.e. one or more target characteristics) when the communication analyzer determines that a persona style is not selected. That is, when a user does not select a persona, then the persona selector automatically selects a persona), 
receive a user selection of one or more of the words in the text document to be substituted (Paragraph 51, lines 9-12: the user may highlight a text string (i.e. select one or more words)), 
request from the text handling process (Paragraph 51, lines 9-12: the user may highlight a text string (i.e. word locations); Paragraph 50: the text string may be displayed on the graphical user interface displayed on the display device (i.e. selection controller); Paragraph 39, lines 7-9: the user interface interacts with the persona manager; thus, the user provides a command to the selection controller, which sends a request to the persona manager) a set of one or more substitute words for the selected words (Paragraph 44: a communication analyzer proposes to the user a substitute element (i.e. word) to replace the element of the original content of the user’s message under consideration; Fig. 4: communication analyzer 138 is a component of persona manager 120) such that the substitute words comply with the one or more target characteristics (Fig. 5: each of the personas (i.e. target characteristics) is accompanied by a substitute phrase (i.e. one or more words) that complies with the selected persona), 
receive a user selection of a further word to be inserted into the text document (Fig. 5, element 150: a user may highlight text to indicate where they wish for the system to change the text) to be inserted into the text document (Paragraph 48: depending on the chosen persona style, words may be added to the text string (i.e. inserted) to match the chosen style) and of a selectable target characteristic (Fig. 5, element 152: a user may select a persona (i.e. target characteristic)) of the further word, 
generate a query to the text handling process indicating the target characteristic and a location, with respect to the text document, of the word to be inserted (Paragraph 51, lines 9-12: the user may highlight a text string (i.e. target location); Paragraph 50: the text string may be displayed on the graphical user interface displayed on the display device (i.e. selection controller); Paragraph 39, lines 7-9: the user interface interacts with the persona manager; thus, the user provides a command to the selection controller, which sends a request to the persona manager; Paragraph 44: a communication analyzer proposes to the user a substitute element (i.e. word) to replace (i.e. insert) the element of the original content of the user’s message under consideration; Fig. 4: communication analyzer 138 is a component of persona manager 120; Fig. 5: each of the personas (i.e. target characteristics) is accompanied by a substitute phrase (i.e. one or more words) that complies with the selected persona for the highlighted text (i.e. respective word location)).
	However, Chen fails to teach wherein the user selection of the selectable target characteristic of the further word to be inserted into the text document is based on associating an image with the location, in the text document, of the further word to be inserted into the text document, wherein the image is a schematic image applied as a restriction for the intended meaning of the intended replacement word.
In a related art, Fan teaches a system for managing depictograms using depictogram reference objects. Notably, Fan teaches how emoji (i.e. image) phrases may be replaced with text (Paragraph 76). Furthermore, Fan teaches how the context (i.e. characteristics) of a set of input data may be ascertained by e.g. analyzing metadata associated with the set of input data (Paragraph 64). In addition, Fan teaches that the creation of the depictogram reference object involves normalization of a relationship between a set of emoji characters and a set of language attributes by creating an association between emoji characters and language attributes (Paragraph 90; the creation of this association is essentially classification of the emojis; that is, defining an image classification process). Fan teaches that leveraging use of their depictogram reference objects may facilitate communication clarity, accuracy, and efficiency (Paragraph 24).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chen to incorporate the system of Fan to include the depictogram reference objects. Doing so would have allowed the system to better process data containing emojis, facilitating communication clarity, accuracy, and efficiency, as taught by Fan (Paragraph 24).
Thus, the combination of Chen and Fan teaches:
A data processing apparatus (Chen, Paragraph 68), comprising: 
a data memory (Chen, Paragraph 67); 
processing circuitry (Chen, Paragraph 68); and 
a digital interface (Chen, Fig. 2, element 102) between a control process and a text handling process (Chen, Fig. 2, element 120: the chat client, including both the persona manager (i.e. text handling process) and the display device (i.e. control process) serves as a digital interface between the two) implemented by the processing circuitry (Chen, Paragraphs 65 and 68: the apparatus described by Chen may be implemented by a processor (i.e. processing circuitry), wherein the processing circuitry is configured to: 
provide a text document from the data memory to the text handling process (Chen, Fig. 3, element 120; see Chen, Paragraph 53: the persona manager (i.e. text handling process) receives an input communication (i.e. text document); Chen, Paragraph 51: Chen suggests that the input communication may be a text string highlighted by the user; Paragraph 38: persona manager may include a local memory device to store instructions and data related to the functions of the persona manager) to identify one or more characteristics of words in the text document (Chen, Paragraph 53: the communication analyzer identifies an element (i.e. word) of the input communication (i.e. text document); If a persona style is not selected, the persona selector selects a persona (i.e. identifies a characteristic); Chen, Paragraph 55: the communication analyzer may determine whether there are more elements associated with the input communication; these elements are identified as either compatible or incompatible to certain personas (i.e. characteristics); see also Chen, Paragraph 42; the communication analyzer analyzes a user’s message, performing linguistic analysis to ensure that the user’s message conveys a desired style of expression (i.e. characteristic)), 
automatically adopt one or more of the identified characteristics associated with a word location of a user-selected word as one or more target characteristics (Chen, Paragraph 51; also Chen, Fig. 5, element 152: Chen teaches a selection persona menu option that includes a dialogue that displays to the user a suggested modified version of the highlighted text according to a persona style. Notably, each one of the display options for selection includes both a target persona and a replacement sentence that matches that persona. That is, the device has automatically adopted each of the one or more identified characteristics associated with a word location of a user-selected word as one or more target characteristics, and provided substitute words that comply with the one or more target characteristics for each available persona option. See also Chen, Paragraph 53: Chen also teaches a persona selector which selects a persona (i.e. one or more target characteristics) when the communication analyzer determines that a persona style is not selected. That is, when a user does not select a persona, then the persona selector automatically selects a persona), 
receive a user selection of one or more of the words in the text document to be substituted (Chen, Paragraph 51, lines 9-12: the user may highlight a text string (i.e. select one or more words)), 
request from the text handling process (Chen, Paragraph 51, lines 9-12: the user may highlight a text string (i.e. word locations); Paragraph 50: the text string may be displayed on the graphical user interface displayed on the display device (i.e. selection controller); Chen, Paragraph 39, lines 7-9: the user interface interacts with the persona manager; thus, the user provides a command to the selection controller, which sends a request to the persona manager) a set of one or more substitute words for the selected words (Chen, Paragraph 44: a communication analyzer proposes to the user a substitute element (i.e. word) to replace the element of the original content of the user’s message under consideration; Chen, Fig. 4: communication analyzer 138 is a component of persona manager 120) such that the substitute words comply with the one or more target characteristics (Chen, Fig. 5: each of the personas (i.e. target characteristics) is accompanied by a substitute phrase (i.e. one or more words) that complies with the selected persona), 
receive a user selection of a further word to be inserted into the text document (Chen, Fig. 5, element 150: a user may highlight text to indicate where they wish for the system to change the text) to be inserted into the text document (Chen, Paragraph 48: depending on the chosen persona style, words may be added to the text string (i.e. inserted) to match the chosen style) and of a selectable target characteristic (Chen, Fig. 5, element 152: a user may select a persona (i.e. target characteristic)) of the further word, 
generate a query to the text handling process indicating the target characteristic and a location, with respect to the text document, of the word to be inserted (Chen, Paragraph 51, lines 9-12: the user may highlight a text string (i.e. target location); Chen, Paragraph 50: the text string may be displayed on the graphical user interface displayed on the display device (i.e. selection controller); Chen, Paragraph 39, lines 7-9: the user interface interacts with the persona manager; thus, the user provides a command to the selection controller, which sends a request to the persona manager; Chen, Paragraph 44: a communication analyzer proposes to the user a substitute element (i.e. word) to replace (i.e. insert) the element of the original content of the user’s message under consideration; Chen, Fig. 4: communication analyzer 138 is a component of persona manager 120; Chen, Fig. 5: each of the personas (i.e. target characteristics) is accompanied by a substitute phrase (i.e. one or more words) that complies with the selected persona for the highlighted text (i.e. respective word location)), and 
wherein the user selection of the selectable target characteristic of the further word to be inserted into the text document is based on associating an image with the location (Chen, Fig. 5, element 152: the selectable personas (i.e. selectable target characteristics based on a word); ), in the text document, of the further word to be inserted into the text document (Chen, Paragraph 46: A user’s message may contain emoji; the message may be modified in accordance with a selected persona (i.e. target characteristic). The modification of the message may include the replacement of the emoji with words associated with their meaning (Fan, Paragraph 76) in the place where the emojis were in the message (i.e. associated with the location of the further word to be inserted; note also that Fan, Paragraph 76, provides an example of an emoji combination ([right-arrow][moneybag]) that represents a known emoji compound that indicates an object indicated by a preceding emoji character has been sold. That is, Fan is teaching replacement of the emojis with further words based on their location in the text document)), wherein the image is a schematic image applied as a restriction for the intended meaning of the intended replacement word (Fan, Paragraph 76: Fan teaches deriving (i.e. restricting) meaning from emojis (i.e. schematic images) in order to replace the emojis with suitable words (i.e. intended replacement words)).
In regards to claim 3, Chen further teaches: 
The apparatus of claim 1, wherein the processing circuitry is further configured to: 
request from the text handling process a set of one or more substitute words at respective word locations (Paragraph 51, lines 9-12: the user may highlight a text string (i.e. word locations); Paragraph 50: the text string may be displayed on the graphical user interface displayed on the display device; Paragraph 39, lines 7-9: the user interface interacts with the persona manager; thus, the user provides a command to the selection controller, which sends a request to the persona manager; Paragraph 44: a communication analyzer proposes to the user a substitute element (i.e. word) to replace the element of the original content of the user’s message under consideration; Fig. 4: communication analyzer 138 is a component of persona manager 120; Fig. 5: each of the personas (i.e. target characteristics) is accompanied by a substitute phrase (i.e. one or more words) that complies with the selected persona for the highlighted text (i.e. respective word location)); and 
receive selection of two or more target characteristics associated with a given word location (Fig. 5: the display device displays multiple personas (i.e. target characteristics) associated with the highlighted text (i.e. given word location); see also Paragraph 32: a user may apply rules to an existing message to propose suggestions of how the message may be modified to convey a desired style of expression; the rules may include a set of persona attributes (i.e. two or more target characteristics)).
In regards to claim 4, Chen further teaches:
The apparatus of claim 1, in which the text handling process is implemented by an external server, the digital interface comprising an interface with the external server (Paragraph 31: the chat client connects to the persona repository via the chat server; the persona repository contains element templates and rules that are used by the persona manager (i.e. text handler); see also Paragraph 33: persona repository connects to an interface (i.e. digital interface) which subsequently connects the persona repository to an external source (i.e. external server); the interface facilitates a query session between the persona repository and the external source, which may include an online dictionary, thesaurus, translation dictionary, attributes such as persona, tone, appropriateness, etc. That is, the external source may be considered to implement a text handling process).
In regards to claim 5, Chen further teaches:
The apparatus of claim 4, wherein the processing circuitry is further configured to generate a query to the external server (Paragraph 31: the chat client connects to the persona repository via the chat server; the persona repository contains element templates and rules that are used by the persona manager (i.e. text handler); Fig. 2, element 102, 122: the chat client contains the display device; see also Paragraph 33: persona repository connects to an interface (i.e. digital interface) which subsequently connects the persona repository to an external source (i.e. external server); the interface facilitates a query session between the persona repository and the external source, which may include an online dictionary, thesaurus, translation dictionary, attributes such as persona, tone, appropriateness, etc. That is, the external source may also be considered to implement a text handling process), the query defining at least a word to be substituted (Paragraph 34: the persona repository queries the external source to propose alternate wording (i.e. substitution) for the user’s message (i.e. word to be substituted)).
In regards to claim 6, Chen further teaches:
The apparatus of claim 1, in which the processing circuitry is further configured to generate for 35display (Paragraph 50: the details are generated for display on the display device 122) a representation of the text document (Paragraph 29: the display device displays a chat user interface, which would display instant messages (i.e. display representation of text documents)) and any currently selected words (Fig. 5, element 150: The phrase “I can’t do that.”, a portion of the representation of the text document, is displayed in a context menu) and/or identified and/or target characteristics (Fig. 5, element 152: a list of personas (i.e. identified and/or target characteristics) is displayed).
In regards to claim 7, Chen further teaches:
The apparatus of claim 6, in which the processing circuitry is further configured to generate for display a representation of two or more target and/or identified characteristics associated with a given word (Fig. 5, element 152: a list of personas (i.e. identified and/or target characteristics) is displayed; note that, despite the fact that Fig. 5 displays a string of text instead of a given word, Chen teaches in Paragraph 42 that elements to be substituted and analyzed may include e.g. word choices, suggesting that a similar display can be done for singular given words).
In regards to claim 8, Chen further teaches:
The apparatus of claim 1, in which the processing circuitry is further configured to generate for display a representation of the set of one or more substitute words to the user (Fig. 5, element 152: each persona comes with a set of one or more words that would act as substitutes for the highlighted phrase).
In regards to claim 13, Chen teaches:
A computer-implemented method (Paragraph 66), comprising: 
providing a text document from the data memory to the text handling process (Fig. 3, element 120; see Paragraph 53: the persona manager (i.e. text handling process) receives an input communication (i.e. text document); Paragraph 51: Chen suggests that the input communication may be a text string highlighted by the user; Paragraph 38: persona manager may include a local memory device to store instructions and data related to the functions of the persona manager) to identify one or more characteristics of words in the text document (Paragraph 53: the communication analyzer identifies an element (i.e. word) of the input communication (i.e. text document); If a persona style is not selected, the persona selector selects a persona (i.e. identifies a characteristic); Paragraph 55: the communication analyzer may determine whether there are more elements associated with the input communication; these elements are identified as either compatible or incompatible to certain personas (i.e. characteristics); see also Paragraph 42; the communication analyzer analyzes a user’s message, performing linguistic analysis to ensure that the user’s message conveys a desired style of expression (i.e. characteristic)), 
automatically adopting one or more of the identified characteristics associated with a word location of a user-selected word as one or more target characteristics (Paragraph 51; also Fig. 5, element 152: Chen teaches a selection persona menu option that includes a dialogue that displays to the user a suggested modified version of the highlighted text according to a persona style. Notably, each one of the display options for selection includes both a target persona and a replacement sentence that matches that persona. That is, the device has automatically adopted each of the one or more identified characteristics associated with a word location of a user-selected word as one or more target characteristics, and provided substitute words that comply with the one or more target characteristics for each available persona option. See also Paragraph 53: Chen also teaches a persona selector which selects a persona (i.e. one or more target characteristics) when the communication analyzer determines that a persona style is not selected. That is, when a user does not select a persona, then the persona selector automatically selects a persona), 
receiving selection of one or more of the words in the text document to be substituted (Paragraph 51, lines 9-12: the user may highlight a text string (i.e. select one or more words)), 
requesting from the text handling process (Paragraph 51, lines 9-12: the user may highlight a text string (i.e. word locations); Paragraph 50: the text string may be displayed on the graphical user interface displayed on the display device (i.e. selection controller); Paragraph 39, lines 7-9: the user interface interacts with the persona manager; thus, the user provides a command to the selection controller, which sends a request to the persona manager) a set of one or more substitute words for the selected words (Paragraph 44: a communication analyzer proposes to the user a substitute element (i.e. word) to replace the element of the original content of the user’s message under consideration; Fig. 4: communication analyzer 138 is a component of persona manager 120) such that the substitute words comply with the one or more target characteristics (Fig. 5: each of the personas (i.e. target characteristics) is accompanied by a substitute phrase (i.e. one or more words) that complies with the selected persona), 
receiving a user selection of a further word to be inserted into the text document (Fig. 5, element 150: a user may highlight text to indicate where they wish for the system to change the text) to be inserted into the text document (Paragraph 48: depending on the chosen persona style, words may be added to the text string (i.e. inserted) to match the chosen style) and of a selectable target characteristic (Fig. 5, element 152: a user may select a persona (i.e. target characteristic)) of the further word, 
generating a query to the text handling process indicating the target characteristic and a location, with respect to the text document, of the word to be inserted (Paragraph 51, lines 9-12: the user may highlight a text string (i.e. target location); Paragraph 50: the text string may be displayed on the graphical user interface displayed on the display device (i.e. selection controller); Paragraph 39, lines 7-9: the user interface interacts with the persona manager; thus, the user provides a command to the selection controller, which sends a request to the persona manager; Paragraph 44: a communication analyzer proposes to the user a substitute element (i.e. word) to replace (i.e. insert) the element of the original content of the user’s message under consideration; Fig. 4: communication analyzer 138 is a component of persona manager 120; Fig. 5: each of the personas (i.e. target characteristics) is accompanied by a substitute phrase (i.e. one or more words) that complies with the selected persona for the highlighted text (i.e. respective word location)).
However, Chen fails to teach wherein the user selection of the selectable target characteristic of the further word to be inserted into the text document is based on associating an image with the location, in the text document, of the further word to be inserted into the text document, wherein the image is a schematic image applied as a restriction for the intended meaning of the intended replacement word.
In a related art, Fan teaches a system for managing depictograms using depictogram reference objects. Notably, Fan teaches how emoji (i.e. image) phrases may be replaced with text (Paragraph 76). Furthermore, Fan teaches how the context (i.e. characteristics) of a set of input data may be ascertained by e.g. analyzing metadata associated with the set of input data (Paragraph 64). In addition, Fan teaches that the creation of the depictogram reference object involves normalization of a relationship between a set of emoji characters and a set of language attributes by creating an association between emoji characters and language attributes (Paragraph 90; the creation of this association is essentially classification of the emojis; that is, defining an image classification process). Fan teaches that leveraging use of their depictogram reference objects may facilitate communication clarity, accuracy, and efficiency (Paragraph 24).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chen to incorporate the system of Fan to include the depictogram reference objects. Doing so would have allowed the system to better process data containing emojis, facilitating communication clarity, accuracy, and efficiency, as taught by Fan (Paragraph 24).
Thus, the combination of Chen and Fan teaches:
	A computer-implemented (Chen, Paragraph 66) method, comprising:
providing a text document from the data memory to the text handling process (Chen, Fig. 3, element 120; see Chen, Paragraph 53: the persona manager (i.e. text handling process) receives an input communication (i.e. text document); Chen, Paragraph 51: Chen suggests that the input communication may be a text string highlighted by the user; Paragraph 38: persona manager may include a local memory device to store instructions and data related to the functions of the persona manager) to identify one or more characteristics of words in the text document (Chen, Paragraph 53: the communication analyzer identifies an element (i.e. word) of the input communication (i.e. text document); If a persona style is not selected, the persona selector selects a persona (i.e. identifies a characteristic); Chen, Paragraph 55: the communication analyzer may determine whether there are more elements associated with the input communication; these elements are identified as either compatible or incompatible to certain personas (i.e. characteristics); see also Chen, Paragraph 42; the communication analyzer analyzes a user’s message, performing linguistic analysis to ensure that the user’s message conveys a desired style of expression (i.e. characteristic)), 
automatically adopting one or more of the identified characteristics associated with a word location of a user-selected word as one or more target characteristics (Chen, Paragraph 51; also Chen, Fig. 5, element 152: Chen teaches a selection persona menu option that includes a dialogue that displays to the user a suggested modified version of the highlighted text according to a persona style. Notably, each one of the display options for selection includes both a target persona and a replacement sentence that matches that persona. That is, the device has automatically adopted each of the one or more identified characteristics associated with a word location of a user-selected word as one or more target characteristics, and provided substitute words that comply with the one or more target characteristics for each available persona option. See also Chen, Paragraph 53: Chen also teaches a persona selector which selects a persona (i.e. one or more target characteristics) when the communication analyzer determines that a persona style is not selected. That is, when a user does not select a persona, then the persona selector automatically selects a persona), 
receiving a user selection of one or more of the words in the text document to be substituted (Chen, Paragraph 51, lines 9-12: the user may highlight a text string (i.e. select one or more words)), 
requesting from the text handling process (Chen, Paragraph 51, lines 9-12: the user may highlight a text string (i.e. word locations); Paragraph 50: the text string may be displayed on the graphical user interface displayed on the display device (i.e. selection controller); Chen, Paragraph 39, lines 7-9: the user interface interacts with the persona manager; thus, the user provides a command to the selection controller, which sends a request to the persona manager) a set of one or more substitute words for the selected words (Chen, Paragraph 44: a communication analyzer proposes to the user a substitute element (i.e. word) to replace the element of the original content of the user’s message under consideration; Chen, Fig. 4: communication analyzer 138 is a component of persona manager 120) such that the substitute words comply with the one or more target characteristics (Chen, Fig. 5: each of the personas (i.e. target characteristics) is accompanied by a substitute phrase (i.e. one or more words) that complies with the selected persona), 
receiving a user selection of a further word to be inserted into the text document (Chen, Fig. 5, element 150: a user may highlight text to indicate where they wish for the system to change the text) to be inserted into the text document (Chen, Paragraph 48: depending on the chosen persona style, words may be added to the text string (i.e. inserted) to match the chosen style) and of a selectable target characteristic (Chen, Fig. 5, element 152: a user may select a persona (i.e. target characteristic)) of the further word, 
generating a query to the text handling process indicating the target characteristic and a location, with respect to the text document, of the word to be inserted (Chen, Paragraph 51, lines 9-12: the user may highlight a text string (i.e. target location); Chen, Paragraph 50: the text string may be displayed on the graphical user interface displayed on the display device (i.e. selection controller); Chen, Paragraph 39, lines 7-9: the user interface interacts with the persona manager; thus, the user provides a command to the selection controller, which sends a request to the persona manager; Chen, Paragraph 44: a communication analyzer proposes to the user a substitute element (i.e. word) to replace (i.e. insert) the element of the original content of the user’s message under consideration; Chen, Fig. 4: communication analyzer 138 is a component of persona manager 120; Chen, Fig. 5: each of the personas (i.e. target characteristics) is accompanied by a substitute phrase (i.e. one or more words) that complies with the selected persona for the highlighted text (i.e. respective word location)), and 
wherein the user selection of the selectable target characteristic of the further word to be inserted into the text document is based on associating an image with the location (Chen, Fig. 5, element 152: the selectable personas (i.e. selectable target characteristics based on a word); ), in the text document, of the further word to be inserted into the text document (Chen, Paragraph 46: A user’s message may contain emoji; the message may be modified in accordance with a selected persona (i.e. target characteristic). The modification of the message may include the replacement of the emoji with words associated with their meaning (Fan, Paragraph 76) in the place where the emojis were in the message (i.e. associated with the location of the further word to be inserted; note also that Fan, Paragraph 76, provides an example of an emoji combination ([right-arrow][moneybag]) that represents a known emoji compound that indicates an object indicated by a preceding emoji character has been sold. That is, Fan is teaching replacement of the emojis with further words based on their location in the text document)), wherein the image is a schematic image applied as a restriction for the intended meaning of the intended replacement word (Fan, Paragraph 76: Fan teaches deriving (i.e. restricting) meaning from emojis (i.e. schematic images) in order to replace the emojis with suitable words (i.e. intended replacement words)).
In regards to claim 15, Chen teaches:
A non-transitory computer-readable storage medium storing computer-readable instructions thereon which, when executed by a computer, cause the computer to perform a method (Paragraph 61, 66) the method comprising:
providing a text document from the data memory to the text handling process (Fig. 3, element 120; see Paragraph 53: the persona manager (i.e. text handling process) receives an input communication (i.e. text document); Paragraph 51: Chen suggests that the input communication may be a text string highlighted by the user; Paragraph 38: persona manager may include a local memory device to store instructions and data related to the functions of the persona manager) to identify one or more characteristics of words in the text document (Paragraph 53: the communication analyzer identifies an element (i.e. word) of the input communication (i.e. text document); If a persona style is not selected, the persona selector selects a persona (i.e. identifies a characteristic); Paragraph 55: the communication analyzer may determine whether there are more elements associated with the input communication; these elements are identified as either compatible or incompatible to certain personas (i.e. characteristics); see also Paragraph 42; the communication analyzer analyzes a user’s message, performing linguistic analysis to ensure that the user’s message conveys a desired style of expression (i.e. characteristic)), 
automatically adopting one or more of the identified characteristics associated with a word location of a user-selected word as one or more target characteristics (Paragraph 51; also Fig. 5, element 152: Chen teaches a selection persona menu option that includes a dialogue that displays to the user a suggested modified version of the highlighted text according to a persona style. Notably, each one of the display options for selection includes both a target persona and a replacement sentence that matches that persona. That is, the device has automatically adopted each of the one or more identified characteristics associated with a word location of a user-selected word as one or more target characteristics, and provided substitute words that comply with the one or more target characteristics for each available persona option. See also Paragraph 53: Chen also teaches a persona selector which selects a persona (i.e. one or more target characteristics) when the communication analyzer determines that a persona style is not selected. That is, when a user does not select a persona, then the persona selector automatically selects a persona), 
receiving selection of one or more of the words in the text document to be substituted (Paragraph 51, lines 9-12: the user may highlight a text string (i.e. select one or more words)), 
requesting from the text handling process (Paragraph 51, lines 9-12: the user may highlight a text string (i.e. word locations); Paragraph 50: the text string may be displayed on the graphical user interface displayed on the display device (i.e. selection controller); Paragraph 39, lines 7-9: the user interface interacts with the persona manager; thus, the user provides a command to the selection controller, which sends a request to the persona manager) a set of one or more substitute words for the selected words (Paragraph 44: a communication analyzer proposes to the user a substitute element (i.e. word) to replace the element of the original content of the user’s message under consideration; Fig. 4: communication analyzer 138 is a component of persona manager 120) such that the substitute words comply with the one or more target characteristics (Fig. 5: each of the personas (i.e. target characteristics) is accompanied by a substitute phrase (i.e. one or more words) that complies with the selected persona), 
receiving a user selection of a further word to be inserted into the text document (Fig. 5, element 150: a user may highlight text to indicate where they wish for the system to change the text) to be inserted into the text document (Paragraph 48: depending on the chosen persona style, words may be added to the text string (i.e. inserted) to match the chosen style) and of a selectable target characteristic (Fig. 5, element 152: a user may select a persona (i.e. target characteristic)) of the further word, 
generating a query to the text handling process indicating the target characteristic and a location, with respect to the text document, of the word to be inserted (Paragraph 51, lines 9-12: the user may highlight a text string (i.e. target location); Paragraph 50: the text string may be displayed on the graphical user interface displayed on the display device (i.e. selection controller); Paragraph 39, lines 7-9: the user interface interacts with the persona manager; thus, the user provides a command to the selection controller, which sends a request to the persona manager; Paragraph 44: a communication analyzer proposes to the user a substitute element (i.e. word) to replace (i.e. insert) the element of the original content of the user’s message under consideration; Fig. 4: communication analyzer 138 is a component of persona manager 120; Fig. 5: each of the personas (i.e. target characteristics) is accompanied by a substitute phrase (i.e. one or more words) that complies with the selected persona for the highlighted text (i.e. respective word location)).
However, Chen fails to teach wherein the user selection of the selectable target characteristic of the further word to be inserted into the text document is based on associating an image with the location, in the text document, of the further word to be inserted into the text document, wherein the image is a schematic image applied as a restriction for the intended meaning of the intended replacement word.
In a related art, Fan teaches a system for managing depictograms using depictogram reference objects. Notably, Fan teaches how emoji (i.e. image) phrases may be replaced with text (Paragraph 76). Furthermore, Fan teaches how the context (i.e. characteristics) of a set of input data may be ascertained by e.g. analyzing metadata associated with the set of input data (Paragraph 64). In addition, Fan teaches that the creation of the depictogram reference object involves normalization of a relationship between a set of emoji characters and a set of language attributes by creating an association between emoji characters and language attributes (Paragraph 90; the creation of this association is essentially classification of the emojis; that is, defining an image classification process). Fan teaches that leveraging use of their depictogram reference objects may facilitate communication clarity, accuracy, and efficiency (Paragraph 24).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chen to incorporate the system of Fan to include the depictogram reference objects. Doing so would have allowed the system to better process data containing emojis, facilitating communication clarity, accuracy, and efficiency, as taught by Fan (Paragraph 24).
Thus, the combination of Chen and Fan teaches:
A non-transitory computer-readable storage medium storing computer-readable instructions thereon which, when executed by a computer, cause the computer to perform a method (Chen, Paragraph 61, 66) the method comprising:
providing a text document from the data memory to the text handling process (Chen, Fig. 3, element 120; see Chen, Paragraph 53: the persona manager (i.e. text handling process) receives an input communication (i.e. text document); Chen, Paragraph 51: Chen suggests that the input communication may be a text string highlighted by the user; Paragraph 38: persona manager may include a local memory device to store instructions and data related to the functions of the persona manager) to identify one or more characteristics of words in the text document (Chen, Paragraph 53: the communication analyzer identifies an element (i.e. word) of the input communication (i.e. text document); If a persona style is not selected, the persona selector selects a persona (i.e. identifies a characteristic); Chen, Paragraph 55: the communication analyzer may determine whether there are more elements associated with the input communication; these elements are identified as either compatible or incompatible to certain personas (i.e. characteristics); see also Chen, Paragraph 42; the communication analyzer analyzes a user’s message, performing linguistic analysis to ensure that the user’s message conveys a desired style of expression (i.e. characteristic)), 
automatically adopting one or more of the identified characteristics associated with a word location of a user-selected word as one or more target characteristics (Chen, Paragraph 51; also Chen, Fig. 5, element 152: Chen teaches a selection persona menu option that includes a dialogue that displays to the user a suggested modified version of the highlighted text according to a persona style. Notably, each one of the display options for selection includes both a target persona and a replacement sentence that matches that persona. That is, the device has automatically adopted each of the one or more identified characteristics associated with a word location of a user-selected word as one or more target characteristics, and provided substitute words that comply with the one or more target characteristics for each available persona option. See also Chen, Paragraph 53: Chen also teaches a persona selector which selects a persona (i.e. one or more target characteristics) when the communication analyzer determines that a persona style is not selected. That is, when a user does not select a persona, then the persona selector automatically selects a persona), 
receiving a user selection of one or more of the words in the text document to be substituted (Chen, Paragraph 51, lines 9-12: the user may highlight a text string (i.e. select one or more words)), 
requesting from the text handling process (Chen, Paragraph 51, lines 9-12: the user may highlight a text string (i.e. word locations); Paragraph 50: the text string may be displayed on the graphical user interface displayed on the display device (i.e. selection controller); Chen, Paragraph 39, lines 7-9: the user interface interacts with the persona manager; thus, the user provides a command to the selection controller, which sends a request to the persona manager) a set of one or more substitute words for the selected words (Chen, Paragraph 44: a communication analyzer proposes to the user a substitute element (i.e. word) to replace the element of the original content of the user’s message under consideration; Chen, Fig. 4: communication analyzer 138 is a component of persona manager 120) such that the substitute words comply with the one or more target characteristics (Chen, Fig. 5: each of the personas (i.e. target characteristics) is accompanied by a substitute phrase (i.e. one or more words) that complies with the selected persona), 
receiving a user selection of a further word to be inserted into the text document (Chen, Fig. 5, element 150: a user may highlight text to indicate where they wish for the system to change the text) to be inserted into the text document (Chen, Paragraph 48: depending on the chosen persona style, words may be added to the text string (i.e. inserted) to match the chosen style) and of a selectable target characteristic (Chen, Fig. 5, element 152: a user may select a persona (i.e. target characteristic)) of the further word, 
generating a query to the text handling process indicating the target characteristic and a location, with respect to the text document, of the word to be inserted (Chen, Paragraph 51, lines 9-12: the user may highlight a text string (i.e. target location); Chen, Paragraph 50: the text string may be displayed on the graphical user interface displayed on the display device (i.e. selection controller); Chen, Paragraph 39, lines 7-9: the user interface interacts with the persona manager; thus, the user provides a command to the selection controller, which sends a request to the persona manager; Chen, Paragraph 44: a communication analyzer proposes to the user a substitute element (i.e. word) to replace (i.e. insert) the element of the original content of the user’s message under consideration; Chen, Fig. 4: communication analyzer 138 is a component of persona manager 120; Chen, Fig. 5: each of the personas (i.e. target characteristics) is accompanied by a substitute phrase (i.e. one or more words) that complies with the selected persona for the highlighted text (i.e. respective word location)), and 
wherein the user selection of the selectable target characteristic of the further word to be inserted into the text document is based on associating an image with the location (Chen, Fig. 5, element 152: the selectable personas (i.e. selectable target characteristics based on a word); ), in the text document, of the further word to be inserted into the text document (Chen, Paragraph 46: A user’s message may contain emoji; the message may be modified in accordance with a selected persona (i.e. target characteristic). The modification of the message may include the replacement of the emoji with words associated with their meaning (Fan, Paragraph 76) in the place where the emojis were in the message (i.e. associated with the location of the further word to be inserted; note also that Fan, Paragraph 76, provides an example of an emoji combination ([right-arrow][moneybag]) that represents a known emoji compound that indicates an object indicated by a preceding emoji character has been sold. That is, Fan is teaching replacement of the emojis with further words based on their location in the text document)), wherein the image is a schematic image applied as a restriction for the intended meaning of the intended replacement word (Fan, Paragraph 76: Fan teaches deriving (i.e. restricting) meaning from emojis (i.e. schematic images) in order to replace the emojis with suitable words (i.e. intended replacement words)).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Fan as applied to claim 1 above, and further in view of Dagan et al. (International Patent Application WO 2021/025825 A1, hereinafter “Dagan” and already of record).
In regards to claim 2, both Chen and Fan fail to explicitly teach or suggest the target characteristics comprising one or more of the identified characteristics and the selection controller being configured to provide user selection of one or more of the identified characteristics to be retained as target characteristics in combination with the other elements of the claim.
In a related art, Dagan teaches a system that offers replacement text to the user based on a user’s target characteristics (Fig. 4d; see also Paragraph 76-82). Furthermore, Dagan also teaches identifying “style parameters” (Paragraph 78; style parameters may specify e.g. a level of emotion; thus they are similar to the identified characteristics of the instant application) and rephrasing a target text to resemble a style selected by the user (Paragraph 85: the writing assistant detects (i.e. identifies) at least one style attribute (i.e. identified characteristic) and then applies this style attribute in modifying other text in the document (i.e. retains as a target characteristic)). Dagan teaches that that their system may ease the burden of non-native English language speakers in generating communications (Paragraph 34).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chen and Fan to incorporate the teachings of Dagan to include the functionality to generate text using identified style parameters. Doing so would have improved the experience of non-native English language speakers using the system to generate communications by easing their burden, as taught by Dagan (Paragraph 34).
Thus, the combination of Dagan, Chen, and Fan teaches:
The apparatus of claim 1, in which the target characteristics comprise one or more of the identified characteristics (Dagan, Paragraph 78; style parameters may specify e.g. a level of emotion; thus they are similar to the identified characteristics of the instant application) and the processing circuitry is configured to receive a selection of 20one or more of the identified characteristics to be retained as target characteristics (Paragraph 85: the writing assistant detects (i.e. identifies) at least one style attribute (i.e. identified characteristic) and then applies this style attribute in modifying other text in the document (i.e. retains as a target characteristic)).  
Claims 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Fan as applied to claim 1 above, and further in view of Mattera et al. (U.S. Patent 10599767 B1, hereinafter “Mattera” and already of record).
In regards to claim 9, both Chen and Fan fail to explicitly teach the identified characteristics comprising one or more selected from the list consisting of parts of speech, emotion tags, and classification of a word as a weapon, noise, vehicle, city, food, flavor, emotion, or other classification.
Mattera teaches a system that provides intelligent part of speech processing in order to enable natural language processing systems to understand multi-word objects, generate part-of-speech tagging annotations, and generate accurate sentence artifacts. (Col. 3, lines 3-11). Notably, Mattera teaches identifying parts of speech (Col. 40, lines 14-16), emotion (Col. 40, lines 36-41), and classifying words (Col. 40, lines 28-36). Mattera teaches that their system may, among other things, enable programs accessing outputs generated by the system to more easily understand the intent of a particular text (Col. 3, lines 11-22).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chen and Fan to incorporate the part of speech tagger taught by Mattera. Doing so would have enabled the system to more easily understand the intent of the particular text (Mattera, Col. 3, lines 11-22), a task already being performed in order to identify “personas” for the given text and text output (Chen, Paragraph 42: the communication analyzer analyzes a user’s message to ensure that the user’s message conveys a desired style of expression (i.e. intent)).
Thus, the combination of Mattera, Chen, and Fan teaches:
The apparatus of claim 1, in which the identified characteristics comprise one or more selected from the list consisting of: 
parts of speech (Mattera, Col. 40, lines 14-16); 
emotion tags (Mattera, Col. 40, lines 36-41: the part-of-speech tagger may tag words to indicate an emotion of words);
and classification of a word as a weapon, noise, vehicle, city, food, flavour, emotion or other classification (Mattera, Col. 40, lines 28-41: Mattera teaches at least classification of a word as an emotion, but also other classifications such as date, money, or places).
In regards to claim 10, both Chen and Fan fail to explicitly teach the target characteristics comprising one or more selected from the list consisting of parts of speech, emotion tags, and classification of a word as a weapon, noise, vehicle, city, food, flavor, emotion, or other classification.
Mattera teaches a system that provides intelligent part of speech processing in order to enable natural language processing systems to understand multi-word objects, generate part-of-speech tagging annotations, and generate accurate sentence artifacts. (Col. 3, lines 3-11). Notably, Mattera teaches identifying parts of speech (Col. 40, lines 14-16), emotion (Col. 40, lines 36-41), and classifying words (Col. 40, lines 28-36). Mattera teaches that their system may, among other things, enable programs accessing outputs generated by the system to more easily understand the intent of a particular text (Col. 3, lines 11-22).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chen and Fan to incorporate the part of speech tagger taught by Mattera. Doing so would have enabled the system to more easily understand the intent of the particular text (Mattera, Col. 3, lines 11-22), a task already being performed in order to identify “personas” for the given text and text output (Chen, Paragraph 42: the communication analyzer analyzes a user’s message to ensure that the user’s message conveys a desired style of expression (i.e. intent)).
Thus, the combination of Chen, Fan, and Mattera teaches:
The apparatus of claim 1, in which the target characteristics (Chen, Fig. 5: the user is provided a selection of personas (i.e. target characteristics); The classifications of Mattera are similar in nature to the “personas” of Chen, at least in that they both identify sentiment of a text; it would have been further obvious to extend the classifications of Mattera to target characteristics for selection) comprise one or more selected from the list consisting of: 
parts of speech (Mattera, Col. 40, lines 14-16); 
emotion tags (Mattera, Col. 40, lines 36-41: the part-of-speech tagger may tag words to indicate an emotion of words);
and classification of a word as a weapon, noise, vehicle, city, food, flavour, emotion or other classification (Mattera, Col. 40, lines 28-41: Mattera teaches at least classification of a word as an emotion, but also other classifications such as date, money, or places).
In regards to claim 12, Fan further teaches: 
The apparatus of claim 10, wherein the processing circuitry is further configured to 
detect a target characteristic of the further word by one or more of: 
35detecting metadata associated with the image (Fan, Paragraph 64); and 
providing the image to an image classification process implemented by the computer processor or another processor (Fan, Paragraph 90).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chen to incorporate the system of Fan to include the depictogram reference objects. Doing so would have allowed the system to better process data containing emojis, facilitating communication clarity, accuracy, and efficiency, as taught by Fan (Paragraph 24).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhu et al. (U.S. Patent Application Publication 2020/0320113 A1) teaches a system for improving search functionality using natural language processing, notably classifying words as e.g. parts of speech (Paragraph 44) and offering replacements for certain words (Paragraph 56).
Cordes et al. (U.S. Patent 7810033 B2, hereinafter “Cordes”) similarly teaches a system which identifies an “emotive score” of a portion of text, then displays a set of text replacement options with a similar meaning but differing “emotive values” (Fig. 6; see also Clm. 8). While Cordes does teach a link between the identified and target values, the “emotive values” are not equivalent to the “characteristics” of the instant application and cannot be said to be “retained”. 
Czerwinski et al. (U.S. Patent Application Publication 2016/0063874 A1) teaches a system that determines a mental or emotional state of a user and may suggest how a user may modify their input to adjust the emotional content (Paragraph 111).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J KIM whose telephone number is (571)272-4442. The examiner can normally be reached M-F 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER JOONGIE KIM/Examiner, Art Unit 2655                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
12/16/2022